Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on06/08/2021, 07/22/2021, 12/15/2021, and 08/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN2229566).
As to independent claim 1, Li teaches a fan motor waterproof structure comprising: a fan motor arranged with a shaft (1) projecting upward from a motor body (see figure 1); a disk-shaped member (4) fitted to an outside of a projecting portion of the shaft (1) of the fan motor on a motor body side; and a tubular member press-fitted (3) onto the disk-shaped member (4) and disposed on an outer periphery of the shaft (1), the tubular member (3) covering a boundary between an upper surface of the disk-shaped member (2) and the shaft (1) as shown in figure 1.  
As to claim 2/1, Li teaches wherein a first space(see annotated figure 1) is formed between the disk-shaped member (4) and the tubular member (3) , and the first space is connected to  a second open space (see annotated figure 1) on a radially outer side as shown in figure 1. 
 
    PNG
    media_image1.png
    682
    443
    media_image1.png
    Greyscale

As to claim 3/2, Li teaches wherein individual end faces of the disk-shaped member (4) and the tubular member (3) face each other with the first space (see annotated figure 1) interposed therebetween in between, and the individual end faces of the disk-shaped member (4) and the tubular member (3) have a plurality of faces having different heights, and at least one face of the plurality of faces of the disk-shaped member (3) is located above at least one face of the plurality of faces of the tubular member (3) as shown in figure 1.
As to claim 4/1, Li teacehs wherein at a lower end of the tubular member (3), a flange part (see annotated figure 1) is provided as shown in figure 1.  
As to claim 5/1, Li teaches wherein a flange part (see annotated figure 1) is provided at a lower end of the tubular member (3), an annular first protrusion (see annotated figure 1) is provided that protrudes upward on an upper surface and an inner peripheral side of the disk-shaped member (4), there is provided an annular second protrusion (see annotated figure 1) is provided that protrudes protruding downward on a lower surface and an outer peripheral side of the flange part (see annotated figure 1) of the tubular member (3), and a labyrinth seal is formed by the annular first protrusion (see annotated figure 1) of the disk-shaped member (4)  and the annular second protrusion (see annotated figure 1) of the tubular member (3) as shown in figure 1.
As to claim 6/1, Li teaches wherein a taper (see annotated figure 1) is formed at an upper end of the tubular member (3) to gradually decrease from an inner peripheral side toward an outer peripheral side as shown in figure 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        November 30, 2022